UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)April 20, 2011 SOLTERA MINING CORP. (Exact name of registrant as specified in its chapter) Nevada (State or other jurisdiction of incorporation) 000-51841 (Commission File Number) 00-0000000 (I.R.S. Employer Identification No.) 10 Cromwell Place, London, United Kingdom (Address of principal executive offices) VSW7 2JN (Zip Code) Registrant’s telephone number, including area code n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 8.01. Other Events. On April 20, 2011, Soltera announced the results of the El Torno eluvial gold sampling program carried out in November 2010. A press release regarding the results was issued on April 20, 2011.A copy of this press release is attached as Exhibit 99.1 and hereby incorporated by reference. The sampling program was designed to test eluvial deposits composed of weathered bedrock that have been worked in the past and processed in a simple gravity processing plant located some 3 kilometres from the sample area.Samples were split into six size fractions in the ALS laboratory and analysed by a combination of fire assay, cyanide leaching and emission spectroscopy. Soltera has now received all 392 analyses from the sampling program and the results provide some useful information, but are disappointing from a possible production point of view.Although around 95% of the 392 analyses showed trace gold, only six contained more than 1 g/t Au (up to 11 g/t) and the rest mainly less than 0.1 g/t Au.The mean of all the samples (excluding the highest value of 11 g/t) is 0.12 g/t Au. Page - 1 The sampling area covered about 40 hectares, including a part of the current Exploitation Licence (30 hectares).This location contains the thickest development of eluvium in the area, and a major objective was to establish in broad terms the volume of potential feed for the beneficiation plant.The analytical results show that traces of gold are widespread through both the surface eluvial material and the underlying bedrock, but values over 1 g/t are scarce and erratic.The values indicate that only very small tonnages of eluvial material in the test area would be suitable feed for the plant; perhaps a few thousand cubic metres. The results also suggest that the most likely locations for plant feed are within the strong geochemical anomalies that cover several hundred hectares of the Exploration Licence.Soltera plans to carry out a reconnaissance check on these areas as part of the first stage of exploration for the major bedrock targets. Soltera also plans to re-focus on the major gold targets which are; a) the large gold-bearing vein systems that cross the licence area and b) the potential open-pit areas outlined by the geochemical surveys. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Press release dated April 20, 2011 announcing the results of the El Torno eluvial gold sampling program. Included SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Soltera Mining Corp. has caused this report to be signed on its behalf by the undersigned duly authorized person. SOLTERA MINING CORP. Dated:April 20, 2011
